EXHIBIT 10.55

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made as of December 20, 2011, by
and among State Auto Financial Corporation, an Ohio corporation (“State Auto
Financial”), State Auto Property and Casualty Insurance Company, an
Iowa-domiciled insurance company (“State Auto P&C”), State Automobile Mutual
Insurance Company, an Ohio-domiciled mutual insurance company (“State Auto
Mutual”), and Robert P. Restrepo, Jr. (“Executive”). State Auto Financial, State
Auto P&C, State Auto Mutual and each of their respective subsidiaries and
affiliates, present and future, are hereinafter collectively referred to as
“State Auto.”

Background Information

WHEREAS, State Auto P&C is the principal operating subsidiary of State Auto
Financial and the employer of record of all employees of State Auto (other than
employees of Risk Evaluation and Design, LLC, a second tier subsidiary of State
Auto Mutual), and State Auto Financial is a majority owned subsidiary of State
Auto Mutual, while State Auto Mutual is the ultimate controlling entity in the
State Auto holding company system; and

WHEREAS, as a result of the Executive’s role, as described below, in serving
State Auto Financial, State Auto Mutual and the other State Auto companies, it
is appropriate that this Employment Agreement be entered into among State Auto
P&C, State Auto Financial, State Auto Mutual and Executive; and

WHEREAS, State Auto currently employs Executive as the Chairman of the Board,
Chief Executive Officer and President of State Auto; and

WHEREAS, Executive desires to continue such employment on the terms and
conditions set forth below.

Statement of Agreement

NOW, THEREFORE, in consideration of such employment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

Article I Definitions.

Capitalized terms used herein which are not defined herein shall have the
meanings ascribed to such terms in the Executive Agreement dated the same date
as this Agreement among State Auto Financial, State Auto Mutual and Executive
(the “Executive Agreement”), a copy of the form of which is attached hereto as
Exhibit A and incorporated herein by this reference.

Article II Employment Duties and Term.

 

  (A) Duties.

Executive shall perform the duties of the offices of Chairman of the Board,
Chief Executive Officer and President of State Auto as described in the Bylaws
or the Code of

 

1



--------------------------------------------------------------------------------

Regulations, as applicable, of each State Auto company, as well as such other
duties and services requested or directed by any State Auto Board of Directors,
consistent with Executive’s offices herein. Executive shall devote the
Executive’s full time and attention and best efforts to the performance of such
duties. Executive shall serve as an officer of State Auto so long as Executive
shall be duly elected by the respective State Auto Boards of Directors at any
time or times during the term of this Agreement. Notwithstanding the foregoing,
at any time during the last year of this Agreement, State Auto reserves the
right to alter Executive’s job title of Chief Executive Officer as it deems
necessary. Any such change in Executive’s job title of Chief Executive Officer
shall not affect any other term of this Agreement or Executive’s Executive
Agreement.

 

  (B) Term.

The term of this Agreement shall be for a period commencing on January 1, 2012
(“Commencement Date”), and ending on December 31, 2015, unless terminated at an
earlier date pursuant to an event described in Article IV of this Agreement
(referred to hereafter as the “Employment Term”). State Auto shall provide
Executive notice or Executive shall provide State Auto with notice, in writing,
at least 90 days prior to the end of the Employment Term of the Agreement’s
termination; provided, however, that it is understood and agreed that this
Agreement shall terminate as of December 31, 2015, regardless of whether such
notice is given and provided further that Executive’s notice, if given, under
this Section (B) shall not constitute a Voluntary Termination as defined Section
(C) of Article IV of this Agreement. It is further understood that in the event
State Auto and Executive agree that Executive is to perform his duties for a
period not to exceed 60 days following the expiration of the Agreement, that
shall not effect a waiver of any right Executive might have to severance
benefits otherwise contemplated by the terms of this Agreement.

 

  (C) Retirement.

Unless State Auto and Executive agree otherwise, Executive shall retire as of
December 31, 2015 (the “Retirement Date”). Executive agrees to participate and
cooperate with the identification and selection of his successor before the
Retirement Date.

Article III Compensation.

State Auto agrees to pay to Executive and Executive agrees to accept the
following amounts as compensation in full for Executive’s services in any
capacity hereunder or in the performance of other like duties assigned to
Executive by the Board of Directors of State Auto:

 

  (A) Base Compensation.

At the outset of the Employment Term, State Auto shall pay to Executive a base
salary (the “Base Salary”) in the amount of Seven Hundred Eighty Thousand
Dollars ($780,000.00) per year, payable in accordance with State Auto’s general
policies and procedures for payment of compensation to its salaried personnel,
plus such increases in

 

2



--------------------------------------------------------------------------------

annual base compensation that the Compensation Committee of the Board of
Directors of State Auto Financial (the “STFC Compensation Committee”) may
authorize as provided herein. The compensation of Executive shall be reviewed by
the STFC Compensation Committee no less often than once each calendar year
during the Employment Term and may be increased by the STFC Compensation
Committee as it determines in the good faith exercise of its business judgment
based on such factors as the STFC Compensation Committee deems appropriate. In
no event shall the Base Salary be less than the Base Salary set forth above;
provided, however, that this restriction may be suspended by the STFC
Compensation Committee if the STFC Compensation Committee and Executive mutually
agree, on the basis of such commercially reasonable factors as each deems
appropriate in the good faith exercise of their respective business judgment,
that imposing such suspension is in the best interests of State Auto Financial
(“Exigent Circumstances”). Any request by State Auto for Executive’s agreement
to a reduction or suspension of any portion of his compensation, bonus or other
payments will not constitute grounds for a claim by Executive that he has
suffered an involuntary Termination Without Cause (as defined below). If,
however, Executive and the STFC Compensation Committee cannot reach mutual
agreement concerning any such reduction or suspension, the Base Salary shall
continue to not be less than the Base Salary set forth above.

 

  (B) Short Term Incentive Cash Compensation Plans.

 

  (1)

Executive shall participate in the State Auto Financial Corporation Leadership
Bonus Plan (the “LBP”) with an incentive bonus target equal to no less than 75%
of the Executive’s then current Base Salary. It is contemplated that a portion
of the bonus opportunity under the LBP shall be “performance-based
compensation,” as such term is used in Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”), and payable based upon the achievement of
peer comparison and/or other performance goals determined by the STFC
Compensation Committee and any remaining portion of the bonus opportunity shall
be payable at the discretion of the STFC Compensation Committee. Executive’s
participation in the LBP shall be according to the terms and conditions of the
LBP. It is understood and agreed that the LBP or any similar cash incentive
compensation plan may be amended, suspended, or terminated by State Auto at any
time. It is understood and agreed that the bonus compensation potential from the
LBP shall not be less than the bonus compensation potential available to
Executive under the LBP in effect for Executive on the date of this Agreement,
provided that this restriction may be suspended due to Exigent Circumstances,
provided Executive and the STFC Compensation Committee mutually agree that such
Exigent Circumstances exist.

 

  (2)

Executive shall participate in the State Auto Quality Performance Bonus Plan
(“QPB Plan”) or any similar cash incentive compensation plan generally made
available to executives of State Auto, so long as State Auto continues to offer
the QPB Plan or a similar plan to such executives.

 

3



--------------------------------------------------------------------------------

 

It is understood and agreed that the QPB Plan or any similar cash incentive
compensation plan may be amended, suspended or terminated by State Auto at any
time. Executive’s participation in the QPB Plan shall be according to the terms
and conditions of the QPB Plan, including any offsets applicable to bonus
amounts earned under the LBP.

 

  (C) Long Term Incentive Compensation Plan.

Executive shall participate in the State Auto Financial Corporation Long-Term
Incentive Program (the “LTIP”) as applicable to Executive and certain other
executives of State Auto, per the terms and conditions of the LTIP.

 

  (D) Participation in Retirement Plan and Rights Under Other Agreements.

 

  (1)

Executive shall be entitled to participate in the following plans: (a) any State
Auto employee stock purchase plan; (b) the State Auto Insurance Companies
Employee Retirement Plan, a noncontributory, defined benefit retirement plan,
qualified under Section 401(a) of the Code; (c) the State Auto Insurance
Companies Retirement Savings Plan, a defined contribution plan, qualified under
Section 401(k) of the Code; and (d) any successor or similar stock purchase or
retirement plans generally made available to employees of State Auto, so long as
State Auto continues to offer such plans or similar plans to employees of State
Auto. It is understood and agreed that the foregoing plans or any successor or
similar plans may be amended, suspended, or terminated by State Auto at any
time.

 

  (2)

Executive shall be entitled to participate in State Auto’s nonqualified,
unfunded, noncontributory Supplemental Retirement Plan (“SERP”), or any
successor or similar retirement plan made available to any executive of State
Auto, so long as State Auto continues to offer such plan or successor or similar
plans to any executive of State Auto, as well as the Special SERP. It is
understood and agreed that the foregoing plans or any successor or similar plans
may be amended, suspended or terminated by State Auto at any time as provided in
such plan document. The terms and conditions of Executive’s supplemental
retirement benefits shall be controlled by the applicable SERP and Special SERP
plan documents, and in the event of any inconsistencies with this Agreement, or
any prior agreements between the parties, the provisions of the SERP and Special
SERP plan documents shall control.

 

  (3)

Executive shall be entitled to participate in the 2009 Equity Incentive
Compensation Plan or any successor or additional equity based compensation plans
(the “Equity Plans”) implemented by State Auto. Notwithstanding any other
provision contained in the Equity Plans, in the event Executive’s employment is
terminated for any reason, he shall have

 

4



--------------------------------------------------------------------------------

 

a period of not less than 90 days in which to exercise any equity based award
made pursuant to the Equity Plans, which has vested pursuant to the terms of
such Equity Plans, provided, however, that the period during which such award
can be exercised will be such longer period as is provided under the terms of
such equity based award agreement then applicable. However, notwithstanding the
foregoing, if such exercise period spans two consecutive calendar years, such
exercise shall occur no later than March 15th of the second calendar year. It is
understood and agreed that the Equity Plans may be amended, suspended or
terminated by the STFC Compensation Committee at any time.

 

  (E) Other Fringe Benefits.

In addition to the benefits provided for in Article III, Executive shall receive
and enjoy any and all other fringe benefits generally made available to
employees of State Auto as described in State Auto’s Employee Reference Guide,
in accordance with State Auto’s regular employment policies and practices. In
addition, the STFC Compensation Committee and the Boards of Directors of State
Auto Financial and State Auto Mutual shall have the authority to grant such
additional fringe benefits and perquisites to Executive as each, in its
discretion, deems appropriate. In addition, Executive shall be entitled to
reimbursement for all out-of-pocket expenses incurred by Executive in the
performance of his duties hereunder; provided that such reimbursement shall be
in accordance with State Auto’s then existing policy regarding the same and
further provided that no reimbursement shall be made later than the end of the
calendar year following the calendar year in which such expense was incurred. If
such benefits are taxable, State Auto shall ensure that terms of the benefits
will comply with Section 409A of the Code and the Treasury Regulations and other
guidance promulgated or issued thereunder.

 

  (F) Participation in Future Compensation, Retirement, and Fringe Benefit
Plans.

In addition to the benefits provided for in Article III, Executive shall
participate in and shall also receive and enjoy such other compensation,
retirement, or fringe benefits which are now or in the future generally made
available to executives of State Auto. If such benefits are taxable, State Auto
shall ensure that terms of the benefits will comply with Section 409A of the
Code and the Treasury Regulations and other guidance promulgated or issued
thereunder.

 

  (G) Vacation.

Executive shall be entitled to five weeks of paid vacation and such other
personal absence days as State Auto provides its other employees.

 

5



--------------------------------------------------------------------------------

Article IV Termination.

 

  (A) Disability.

If during the Employment Term Executive shall be unable to substantially perform
his duties hereunder because of illness or other incapacity constituting a
disability as defined in Section 409A of the Code (referred to hereafter as
“Disability”), and such Disability shall persist for a period of at least six
months in any 12 month period, State Auto shall thereafter have the right, on
not less than 45 days’ written notice to Executive, to terminate Executive’s
employment under this Agreement, in which case the date of Executive’s
separation from service (as defined in Section 409A of the Code) shall be not
less than the 45th day following the date of written notice. In such event, in
addition to any other benefits to which Executive would be entitled, State Auto
shall be obligated to pay Executive his full compensation pursuant to Sections
(A), (B), and (C) of Article III hereof accruing through the date of such
separation from service and per the terms of the applicable plan or program.
Thereafter, State Auto shall be obligated to pay Executive an amount equal to
80% of the Executive’s then-current Base Salary, less any benefits to which
Executive might be entitled under State Auto’s long term disability plan
described in State Auto’s Employee Reference Guide that is current as of the
date of such separation from service. The compensation provided under this
Section shall continue for the full period of Disability or until December 31,
2015, whichever first occurs and shall be paid in accordance with State Auto’s
normal compensation practices applicable to salaried employees. State Auto may
purchase disability insurance coverage for Executive to insure against this
potential liability; provided, however, that if such insurance coverage is
secured, the terms of such policy(ies), if any, shall govern. A determination of
Disability shall be subject to the certification of a qualified medical doctor
agreed to by State Auto and Executive or, in the event of Executive’s incapacity
to designate a qualified medical doctor, by Executive’s legal representative. If
State Auto and Executive (or his legal representative, as the case may be) fail
to agree upon a qualified medical doctor, each party shall nominate a qualified
medical doctor and the two doctors shall select a third doctor, who shall make
the determination as to Disability. In addition to the foregoing disability
compensation described in this Article IV Section (A), Executive shall continue
to receive such health insurance benefits or their equivalent as he and his
spouse receive on the date of Disability, as well as such group life insurance
as Executive has in place on his life, as of the date of Disability, pursuant to
the terms of such plans as are generally made available to State Auto employees.
Executive’s compensation and other benefits described in Article III shall be
reinstated in full upon his return to employment.

 

  (B) Death.

In the event of Executive’s death during his employment hereunder, in addition
to any other benefits to which any person would be entitled upon Executive’s
death, State Auto shall continue to pay his then-current Base Salary for a
period equal to the lesser of 12 full calendar months following the month in
which his death occurs or until December 31, 2015. Such Base Salary payments
shall be made in accordance with State Auto’s normal compensation practices
applicable to salaried employees. A pro rata share of the

 

6



--------------------------------------------------------------------------------

compensation to which Executive is entitled pursuant to Article Ill Section
(B) and (C) hereof shall be paid pursuant to the terms of the LBP, the QPB Plan,
and the LTIP (collectively, the “Bonus Plans”), provided the bonus contemplated
by any of the Bonus Plans is in fact earned under the terms of such Bonus Plan
then in effect for the particular period in which Executive were to die. Said
pro rata share of the bonus due under the LBP shall be determined by dividing a
numerator equal to the number of whole months that have elapsed in the calendar
year on the date of the Executive’s death by the denominator of 12. Said pro
rata share of any bonus due under the QPB Plan shall be determined by dividing a
numerator equal to the number of whole months that have elapsed in the calendar
quarter on the date of the Executive’s death, divided by a denominator of three.
The pro-rata share of the payment due under the LTIP shall be determined by
dividing a numerator equal to the number of whole months that have elapsed in
the then current LTIP’s measurement period on the date of the Executive’s death
divided by a denominator equal to the duration of the measurement period.
Executive’s compensation for the period following his death shall be paid to the
beneficiary indicated on the Beneficiary Designation attached hereto as Exhibit
B. If the bonus due under the LBP, or the LTIP is earned under Article III, said
sums will be paid to the Beneficiary as soon as practicable following the end of
the calendar year following the determination by State Auto that the bonus due
under the LBP or the LTIP has in fact been earned pursuant to the terms of each
such bonus opportunity, but no later than March 15 following such calendar year.
In addition to the foregoing, in the event of Executive’s death during his
employment hereunder, Executive’s spouse shall be entitled to participate in
State Auto’s fringe benefit programs as would the spouse of any other deceased
State Auto employee in similar circumstances.

 

  (C) Voluntary Termination.

Except as provided in the Executive Agreement, in the event Executive
voluntarily terminates his employment, including, without limitation, Retirement
initiated solely by Executive, and mandatory retirement on December 31, 2015 (to
the extent permitted by Section 1625.12 of the ADEA regulations), he shall cease
to receive compensation as of the date of such separation from service, except
that to which he may then be entitled pursuant to the terms of the LBP, the QPB
Plan, or the LTIP, as then in effect. It is understood and agreed that as
respects the LBP, the QPB Plan, and the LTIP, Executive is required to be
employed by State Auto on the date such amount is paid, if he had in fact earned
such bonus under the terms of the LBP, the QPB Plan, and the LTIP, unless the
terms of the LBP, the QPB Plan and the LTIP, as applicable, provide otherwise.

 

  (D) Termination for Cause.

 

  (1)

In the event that the Boards of Directors of State Auto Mutual, State Auto
Financial and State Auto P&C (collectively, the “Boards”) jointly determine that
this Agreement and Executive’s employment should be terminated for Cause, as
defined in (2) below, Executive shall be entitled: (a) to receive payment of any
Base Salary accrued through the date of separation from service and (b) to
receive the compensation to which he

 

7



--------------------------------------------------------------------------------

 

may be entitled pursuant to the terms of the LBP, the QPB Plan, and the LTIP, as
then in effect. If the Boards decide to terminate this Agreement as provided in
this Section, State Auto will give Executive 30 days’ advance written notice of
its intention to terminate this Agreement. In the event of a termination for
Cause, Executive’s service shall terminate upon the expiration of the notice
period; provided, however, Executive may be relieved of his duties at the
discretion of the Boards on the date the above described notice is delivered to
Executive. It is further understood and agreed that should Executive dispute the
fact that Cause, as defined herein, exists for such termination, Executive has
the right to pursue a claim in Arbitration under Section 13 of the Executive
Agreement for such benefits that would otherwise have been due to him under
Section (E) of this Article IV had he not been terminated for Cause.

 

  (2)

For purposes of this Section D of Article IV, it is understood and agreed that
Cause shall mean the following: (a) the willful and continued failure of the
Executive to perform the Executive’s duties with State Auto (other than any such
failure resulting from incapacity due to a Disability), after a written demand
for performance is delivered to the Executive by the Boards which specifically
identifies the manner in which the Boards believe that the Executive has not
performed the Executive’s duties: (b) the willful engaging by the Executive in
illegal conduct or gross misconduct which has a material adverse effect on State
Auto, as determined by the Boards; (c) the breach of any provision of Article VI
hereof as determined by the Boards; or (d) the willful failure to comply with
any State Auto code of conduct or code of ethics applicable to Executive, as
determined by the Boards. For purposes of this provision, no act or failure to
act, on the part of the Executive, shall be considered “willful” unless it is
done, or omitted to be done, by the Executive in bad faith or without reasonable
belief that the Executive’s action or omission was in the best interests of
State Auto. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Boards or upon the advice of counsel for State
Auto, shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of State Auto.

 

  (E) Involuntary Termination Without Cause.

In the event that the Boards determine that this Agreement and the employment of
Executive should be terminated before the Retirement Date for a reason other
than death, Disability, voluntary separation from service by Executive, or for
Cause (such reason is hereafter referred to as a “Termination Without Cause”):

 

  (1)

Executive, or his designated beneficiary, shall be entitled to continue to
receive the Base Salary he otherwise would have been entitled to receive
(including but not limited to amounts earned but not paid) had he remained
employed for a period of two (2) years, or through the Retirement Date,
whichever is less. Such amounts shall begin to be paid as soon as practicable
after Executive’s separation from service and shall continue for a period of two
(2) years, or until December 31, 2015, whichever is less.

 

8



--------------------------------------------------------------------------------

  (2)

Executive, or his designated beneficiary, shall be entitled to receive a
one-year bonus payment equal to the average of the annual aggregate bonus under
the QPB Plan (or its successor) earned by Executive for each of the two calendar
years immediately preceding the calendar year in which the Termination Without
Cause occurs, plus the average of the amount earned under the LBP and the LTIP
in place for each of the two calendar years immediately preceding the calendar
year in which the Termination Without Cause occurs, payable in the form and at
the time specified in such plans.

 

  (3)

Any stock options granted to Executive shall vest on the termination date,
notwithstanding any vesting schedule set forth in any outstanding option
agreements with Executive, and shall be exercisable under the terms of the plan.

 

  (4)

Executive shall be entitled to receive from State Auto an amount equal to the
then current monthly per employee cost of providing State Auto’s health
insurance benefit multiplied by twenty-four (24) months, or the number of months
from the date of termination until December 31, 2015, whichever is less, payable
as a single lump sum payment as soon as practicable after separation from
service, subject to the provisions of Section (H) below.

Notwithstanding any provision to the contrary, the payments and benefits due to
Executive under this Section (E) of Article IV shall commence no later than 90
days after Executive’s Termination Without Cause, provided that Executive has
executed a valid release of State Auto Mutual, State Auto P & C, and their
respective officers, directors and employees, from any and all actions, suits,
proceedings, claims and demands relating to Executive’s employment and
Involuntary Termination Without Cause, and the applicable revocation period has
expired within this period.

 

  (F) Change of Control.

In the event that State Auto shall undergo a Change of Control, as defined in
the Executive Agreement, and Executive terminates his employment for Good
Reason, as defined in the Executive Agreement, in lieu of any compensation
otherwise provided under this Agreement, Executive shall be entitled to the
benefits described in the Executive Agreement.

 

  (G) Mitigation.

In the event that Executive voluntarily terminates his employment, as set forth
in Article IV Section (C) herein, or Executive’s employment pursuant to this
Agreement is

 

9



--------------------------------------------------------------------------------

Terminated Without Cause, as set forth in Article IV Section (E) herein, or
Executive’s employment is not renewed, as set forth in Article IV Section
(F) herein, or Executive is terminated pursuant to a Change of Control, as set
forth in Article IV Section (G) herein, Executive shall have no duty to mitigate
his damages by seeking other employment, and State Auto shall not be entitled to
set off against amounts payable hereunder any compensation which he may receive
from future employment.

 

  (H) Specified Employee Delay.

In the event that the sum of any payments under this Agreement, from the date of
separation from service until December 31st of the second year after the year of
separation from service, exceeds an amount equal to two times the limit under
Section 401(a)(17) of the Code, and the Executive is a Specified Employee as
defined in Section 409A of the Code, any payments under this Agreement due to a
separation from service (as defined in Section 409A of the Code) and subject to
Section 409A of the Code shall be delayed until a date that is six months after
the date of separation from service (or, if earlier, the date of death of the
Specified Employee). Payments to which a Specified Employee would otherwise be
entitled during the first six months following the date of separation from
service shall be accumulated and paid as of the first date of the seventh month
following the date of separation from service.

 

  (I) Resignation from Boards.

Executive agrees that, upon termination of Executive’s employment for any reason
set forth in this Article IV, Executive shall immediately resign as a director
and officer from all State Auto companies, as well as BroadStreet Capital
Partners or their respective successor(s).

Article V Executive’s Rights Under Certain Plans.

Notwithstanding anything contained herein, State Auto agrees that the benefits
provided to Executive herein are not in lieu of any rights and privileges to
which Executive may be entitled as an employee of State Auto under any
retirement, pension, insurance, hospitalization, or other plan which may now or
hereafter be in effect, it being understood that, except to the extent currently
provided in such plans, Executive shall have the same rights and privileges to
participate in such plans or benefits as any other employee of State Auto. If
Executive shall be entitled to participate in any retirement or fringe benefit
plan pursuant to the terms of this Agreement after the cessation of his
employment and if the terms of any such retirement or fringe benefit plan do not
permit continued participation by Executive after separation from service, then
State Auto will arrange for other coverage at State Auto’s expense providing
substantially similar benefits. If such benefits are taxable, State Auto shall
ensure that terms of the benefits will comply with Section 409A of the Code and
the Treasury Regulations and other guidance promulgated or issued thereunder.

 

10



--------------------------------------------------------------------------------

Article VI Confidential Information; Noncompetition Agreement.

 

  (A) Confidential Information.

Executive agrees to receive Confidential Information (as defined below) of State
Auto in confidence, and not to disclose to others, assist others in the
application of, or use for his own gain, such information, or any part thereof,
unless and until it has become public knowledge or has come into the possession
of such other or others by legal and equitable means and other than as a result
of disclosure by Executive. Executive further agrees that, upon separation from
service with State Auto, all documents, records, notebooks, and similar
repositories (including electronic formats) containing Confidential Information,
including copies thereof, then in Executive’s possession, whether prepared by
him or others, will be left with State Auto. For purposes of this Article VI,
“Confidential Information” means information disclosed to Executive or known by
State Auto, which is not generally known in the business in which State Auto is
or may become engaged, including, but not limited to, information about State
Auto’s services, trade secrets, financial information, customer lists, books,
records, memoranda, other proprietary information of State Auto and any other
information deemed to be Confidential Information as determined by the State
Auto Mutual Board of Directors Corporate Governance Guidelines, the State Auto
Code of Business Conduct and/or any other applicable State Auto policy.
Executive further agrees that the obligation to maintain confidentiality created
by this Article VI shall continue in effect for the duration of this Agreement
and following the termination of Executive’s service with State Auto.

 

  (B) Devotion of Time to Performance of Duties.

Executive further agrees that during the Employment Term he will devote
substantially all of his time and effort to the performance of his duties
hereunder and will refrain from engaging on his own behalf or on the behalf of a
third party in any line of activities or business in which State Auto is or may
become engaged. With the concurrence of the Boards, and subject to the
applicable provisions of the State Auto Mutual Board of Directors Corporate
Governance Guidelines, the State Auto Code of Business Conduct and/or any other
applicable State Auto policy, Executive may serve on the board of directors of
another public company, in addition to the board of directors of State Auto
Financial, if that opportunity presents itself.

 

  (C) Noncompetition Agreement.

 

  (1)

Executive further agrees that for a period of two years following a separation
from service with State Auto, Executive will not directly or indirectly engage
in the property casualty or specialty insurance underwriting business or any
other line(s) of business in which State Auto is operating at the time of
Executive’s separation from service as an officer, director, consultant or
employee of an insurer operating in any state where State Auto operates which
has direct written premium in excess of $1 billion nationally as of the end of
the calendar year immediately preceding Executive’s separation from service with
State Auto.

 

11



--------------------------------------------------------------------------------

  (2)

Executive also agrees that for a period of two years following a separation from
service, he shall not directly or indirectly hire, solicit for hiring or
otherwise induce any employee of State Auto to leave State Auto’s employment.

 

  (3)

Nothing in this Section (C) shall be construed to prohibit Executive from
owning, directly or indirectly, less than five percent of the securities of any
class of any company listed on a national securities exchange or traded in the
over-the-counter securities market.

 

  (4)

The noncompetition period shall be tolled (i.e., temporarily suspended) during
the period of any violation or attempted violation of this Section by Executive.
State Auto shall provide written notice to Executive of any tolling of the
noncompetition period.

 

  (5)

Executive understands that this Section is an essential element of this
Agreement and that State Auto would not have entered into this Agreement without
this Section being included in it. Executive acknowledges that this Section is
reasonable and appropriate in all respects. In the event of any violation or
attempted violation of this Section, Executive agrees that money damages would
not be a sufficient remedy for State Auto. Accordingly, State Auto shall be
entitled to specific performance and injunctive and other equitable relief for
any breach by Executive of this Section, without any showing of irreparable harm
or damage or the posting of any bond. Such remedies shall not be deemed to be
the exclusive remedies for a breach of this Section, but shall be in addition to
all other remedies available at law or equity. If any of the provisions of this
Section shall be held to be unenforceable because of the duration of such
provision, the area covered thereby, or the type of conduct restricted therein,
the parties agree that the court or arbitral body making such determination
shall have the power to modify the duration, geographic area and/or other terms
of such provision to the maximum extent permitted by law and, as so modified,
said provision shall then be enforceable to the maximum extent permitted by law.

 

  (6)

Notwithstanding the foregoing provisions, in the event Executive voluntarily
separates from service as provided in Section (C) of Article IV of the Agreement
above, the provisions of Section (C)(1) of this Article VI shall be limited to a
period of one year following such separation from service.

 

12



--------------------------------------------------------------------------------

  (D) Forfeiture Events; Clawback Rights.

 

  (1)

The Boards may, in their discretion, require Executive to repay State Auto all
or any portion of the amounts paid as termination benefits provided under
Article IV Sections (A) through (F) (collectively, the ‘Termination Benefits”)
if:

 

  (i)

Executive violates any non-competition, non-solicitation or confidentiality
covenant applicable to the Executive and for the benefit of State Auto,
including such covenants included in this Agreement;

 

  (ii)

It is later discovered that Executive engaged in conduct detrimental to State
Auto during the Employment Term which has a material adverse effect on State
Auto as determined by the Board of Directors of State Auto Mutual, in its
discretion; or

 

  (iii)

(A) The amount of any of the Termination Benefits was calculated based upon the
achievement of certain financial results of State Auto that were subsequently
the subject of a financial statement restatement by State Auto;

(B) Executive engaged in conduct detrimental to State Auto that caused or
substantially contributed to the need for the financial statement restatement by
State Auto; and

(C) The amount of Executive’s Termination Benefits would have been lower than
the amount actually awarded to Executive had the financial results been properly
reported.

Notwithstanding the foregoing, if the Boards determine that Executive engaged in
fraudulent conduct, then the Boards will seek repayment of the Termination
Benefits. This provision shall not be the exclusive remedy of State Auto with
respect to such matters.

 

  (2)

The terms of any compensation recovery or recoupment policy heretofore or
hereafter adopted by the Boards, including any and all amendments thereto (a
“clawback policy”), are hereby incorporated into this Agreement by reference. In
addition to the terms and conditions set forth in this Agreement, Executive
agrees that any amounts payable or paid to Executive under this Agreement shall
be subject to the terms of any clawback policy of the Boards.

 

13



--------------------------------------------------------------------------------

Article VII Successors.

 

  (A) As to State Auto.

This Agreement shall inure to the benefit of and be binding upon State Auto, its
successors and assigns, including without limitation, any person, partnership,
or corporation which may acquire voting control of State Auto Financial or all
or substantially all of its assets and business, or which may be a party to any
consolidation, merger, or other transaction that results in a Change of Control
of State Auto Financial or State Auto Mutual.

 

  (B) As to Executive.

This Agreement shall also inure to the benefit of and be binding on Executive,
his heirs, successors, and legal representatives.

Article VIII COBRA Continuation Coverage.

Notwithstanding any provision of this Agreement to the contrary, in the event of
any qualifying event, as defined in Section 4980B(f)(3) of Code, Executive and
his qualifying beneficiaries shall be entitled to continuation of health care
coverage, as provided under Section 4980B(f) of the Code. The foregoing is
intended as a statement of Executive’s continuation coverage rights and is in no
way intended to limit any greater rights of Executive or his qualified
beneficiaries under this Agreement. If a greater benefit is available to
Executive or his qualifying beneficiaries under this Agreement or otherwise,
Executive or his qualified beneficiaries may forego continuation coverage and
elect instead such greater benefit.

Article IX Indemnification.

State Auto, as provided for in its Amended and Restated Articles of
Incorporation, its Amended and Restated Bylaws, and its Indemnification
Agreement with Executive, shall indemnify Executive to the full extent of the
general laws of the State of Ohio, now or hereafter in force, including the
advance of expenses under procedures provided by such laws.

Article X General Provisions.

 

  (A) Entire Agreement.

This Agreement, together with the Executive Agreement, contains the entire
agreement of the parties hereto with respect to the employment of Executive by
State Auto, and completely supersedes any prior employment agreements or
arrangements between the parties hereto, including the Employment Agreement
entered into on March 1, 2009. The parties hereto agree that this Agreement
cannot be hereafter amended, modified, or supplemented in any respect, except by
a subsequent written agreement signed by both parties hereto. The parties also
agree that this Agreement shall be amended and/or modified as necessary to
comply with Section 409A of the Code or regulations issued thereunder.

 

14



--------------------------------------------------------------------------------

  (B) Applicable Law.

This Agreement shall be governed in all respects by the laws of the State of
Ohio, without giving effect to any of its conflict of law provisions.

 

  (C) Venue.

State Auto and Executive designate either the Court of Common Pleas of Franklin
County, Ohio or the U.S. District Court in Columbus, Ohio as the exclusive
courts of competent jurisdiction and venue for any actions or proceedings
relating to this Agreement and hereby irrevocably consent to such designation,
jurisdiction and venue.

 

  (D) Notices.

All notices under this Agreement shall be in writing and will be duly given if
sent by registered or certified mail to the respective parties to the addresses
set forth below or such other addresses as the parties may hereafter designate
in writing for such purpose:

 

  (1)

If to either State Auto Financial, State Auto P&C or State Auto Mutual, to 518
East Broad Street, Columbus, Ohio 43215, Attention: General Counsel; and

 

  (2)

If to Executive, to the address set forth below his signature to this Agreement.

 

  (E) Assignment.

Except as expressly provided herein, neither this Agreement nor any rights,
benefits, or obligations hereunder may be assigned by Executive without the
prior written consent of State Auto Mutual and State Auto Financial.

 

  (F) Capacity.

State Auto Financial, State Auto P&C and State Auto Mutual represent and warrant
to Executive that they have the capacity and right to enter into this Agreement
and perform all of their obligations under this Agreement without any
restriction by any agreement, document, restrictive covenant, or otherwise.

 

  (G) Waiver.

The failure by a party to exercise or enforce any of the terms or conditions of
this Agreement will not constitute or be deemed a waiver of that party’s rights
hereunder to enforce each and every term of this Agreement. The failure by a
party to insist upon strict performance of any of the terms and provisions
herein will not be deemed a waiver of any subsequent default in the terms or
provisions herein.

 

15



--------------------------------------------------------------------------------

  (H)

Rights and Remedies Cumulative. All rights and remedies of the parties hereunder
are cumulative.

 

  (I) Divisibility.

The provisions of this Agreement are divisible. If any such provision shall be
deemed invalid or unenforceable, it shall not affect the applicability or
validity of any other provision of this Agreement, and if any such provision
shall be deemed invalid or unenforceable as to any periods of time, territory,
or business activities, such provision shall be deemed limited to the extent
necessary to render it valid and enforceable.

 

  (J) Captions and Titles.

Captions and titles have been used in this Agreement only for convenience and in
no way define, limit, or describe the meaning of any Article or any part
thereof.

 

  (K) Section 409A of the Code.

It is intended that this Agreement shall comply with the provisions of
Section 409A of the Code and the Treasury regulations relating thereto, or an
exemption to Section 409A of the Code, and payments, rights and benefits may
only be made, satisfied or provided under this Agreement upon an event and in a
manner permitted by Section 409A of the Code, to the extent applicable, so as
not to subject Executive to the payment of taxes and interest under Section 409A
of the Code. In furtherance of this intent, this Agreement shall be interpreted,
operated and administered in a manner consistent with these intentions. Terms
defined in this Agreement shall have the meanings given to such terms under
Section 409A of the Code if and to the extent required in order to comply with
Section 409A of the Code. No payments to be made under this Agreement may be
accelerated or deferred except as specifically permitted under Section 409A of
the Code. To the extent that any regulations or other guidance issued under
Section 409A of the Code would result in the Executive being subject to payment
of additional income taxes or interest under Section 409A of the Code, the
parties agree to amend this Agreement to maintain to the maximum extent
practicable the original intent of this Agreement while avoiding the application
of such taxes or interest under Section 409A of the Code. Any payments that
qualify for the “short-term deferral” exception or another exception under
Section 409A of the Code shall be paid under the applicable exception. For
purposes of the limitations on nonqualified deferred compensation under
Section 409A of the Code, each payment of compensation under this Agreement
shall be treated as a separate payment of compensation for purposes of applying
the Section 409A of the Code deferral election rules and the exclusion under
Section 409A of the Code for certain short-term deferral amounts. In no event
may the Executive, directly or indirectly, designate the calendar year of any
payment under this Agreement.

SIGNATURES APPEAR ON NEXT PAGE

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this Agreement on which is effective
on the date and year first above written.

 

ATTEST     State Auto Financial Corporation

/s/ James A. Yano

    By:  

/s/ Paul Williams

James A. Yano       Paul Williams, Chair of the Secretary       Compensation
Committee     State Auto Property and Casualty Insurance Company

/s/ James A. Yano

    By:  

/s/ Paul Williams

James A. Yano       Paul Williams, Chair of the Secretary       Compensation
Committee     State Automobile Mutual Insurance Company

/s/ James A. Yano

    By:  

/s/ Michael J. Fiorile

James A. Yano       Michael J. Fiorile, Chair of the Secretary       Nominating
and Governance Committee     Executive     By:  

/s/ Robert P. Restrepo, Jr.

      Robert P. Restrepo, Jr.

 

17